Citation Nr: 0917526	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-07 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for depression as secondary 
to service-connected hepatitis C, to include service 
connection for depression based on aggravation by service-
connected hepatitis C.


REPRESENTATION

Appellant represented by:	Sema E. Lederman, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The Veteran had active service from February 1968 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the above claim.


REMAND

In his VA Form 9 filed in March 2006, the Veteran requested a 
Board hearing in Washington, DC.  Thereafter, while the 
Veteran's requested hearing before the Board was then 
scheduled for May 5, 2009, in a letter received on April 27, 
2009, the Veteran's newly appointed attorney requested a 
continuance of the hearing to give her an opportunity to 
obtain and review the Veteran's file.  The attorney further 
requested a video-conference hearing in lieu of a hearing in 
Washington, DC, to be held at the Veteran's local RO in 
Winston-Salem, North Carolina.  Consequently, the Board finds 
that this matter must be remanded so that the Veteran can be 
afforded his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a video-
conference hearing before a member of 
the Board at the RO located in Winston-
Salem, North Carolina.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


